Citation Nr: 0610789	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-04 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied service connection for 
PTSD  .

In January 2004 the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence and ensuring 
compliance with the Veterans Claims Assistance Act.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence of an in-service 
stressor.

3.  The veteran does not have a currently diagnosed 
disability of PTSD based on a verified stressful in-service 
event.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  In this case the initial 
rating decision by the RO occurred before the enactment of 
the VCAA in November 2000.  The Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO rating decision in April 1999, the RO did 
not err in not providing such notice.  Pelegrini at 120; 
VAOPGCPREC 7-2004.  The Court did state that the veteran does 
have the right to VCAA content-complying notice and 
subsequent VA process.

By letters dated in September 2001 and February 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
He was advised that VA would make reasonable efforts to help 
him get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  He was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
He was advised of the type(s) of evidence needed to 
substantiate his claim for service connection.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his 
possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The September 2001 and February 2005 
letters specifically informed the veteran of the types of 
evidence that would be relevant to his claim and that it was 
his "responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering these 
notification letters, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim on appeal.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Taken together, these letters provided notice of 
all four elements that were discussed above.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  For this reason, the veteran has not been 
prejudiced by the timing of the VCAA notice.

The June 1999 rating decision, February 2000 statement of the 
case (SOC), June 2001, September 2003, and October 2005 
supplemental statements of the case (SSOC's), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  The September 
2003 and October 2005 SSOC's specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records, service personnel records, and 
service department historical reports are associated with the 
claims file.  Records and reports from VA and non-VA health 
providers have also been obtained, including, but not limited 
to, the VA San Diego Healthcare System, State of California 
Department of Social Services, Kaiser Permente, Trina Day 
MFCC, and Dr. Gershwin.  The veteran was afforded VA 
examinations in February 2000 and November 2001 for the 
purpose of determining the nature and etiology of his claimed 
PTSD.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.  This case turns 
on the second element, credible evidence supporting the 
occurrence of an in-service stressor.

The veteran contends that he suffers from PTSD as the result 
of claimed stressors experienced during his tour of duty in 
the Republic of Vietnam, where he served as a postal clerk 
aboard the U.S.S. Oxford, a Navy vessel conducting technical 
research operations.  Specifically, he claims three such 
stressors.  First, that when he arrived for duty aboard the 
U.S.S. Oxford he experienced rocket and mortar attacks at an 
airstrip in Saigon.  Second, that during a mail pickup at the 
base at An Thoi he was in close proximity to U.S. Marines 
firing rifle shots over the heads of Viet Cong prisoners who 
were attempting to escape from an aircraft that had landed.  
He states in his substantive appeal that this occurred in 
June or July 1968.  Third, that on a mail delivery to the 
U.S.S. Sanctuary he encountered severe burn victims who were 
receiving medical treatment.  

A VA medical examination in November 2001 resulted in a 
diagnosis of PTSD.  This examination was conducted by a board 
of two VA physicians and an opinion was rendered in 
conjunction with the examination.  The opinion indicates that 
the claims folder and the DSM IV criteria for PTSD were 
reviewed prior to rendering the opinion.  That opinion states 
that the veteran technically meets the criteria for PTSD, 
based on the claimed stressor of being caught in crossfire at 
the An Thoi base.  The opinion further states that the 
claimed event at An Thoi is the only stressor that meets 
criteria for PTSD.  Indeed, the opinion discusses the other 
claimed stressors and states that, other than the alleged 
incident at An Thoi, these claimed stressors do not support 
this veteran's diagnosis of PTSD.  

This is not the only examination or treatment the veteran has 
undergone for PTSD.  He previously received a VA examination 
in May 2000 to determine the nature and etiology of his 
claimed PTSD.  That VA examiner also reviewed the veteran's 
medical records and stated that he did not suffer from PTSD.  
The veteran has received PTSD diagnoses from a private 
practitioner in July 1999, from the VA Posttraumatic Clinic 
Team at a VA facility in January 2001, and in a letter from 
Dr. Gershwin dated in September 2004.

In weighing this evidence, the Board finds the November 2001 
VA examination to have considerably more probative value than 
the other medical evidence.  The November 2001 VA examination 
was conducted by a board of two examiners and after a review 
of the claims folder.  The specifically claimed stressors are 
discussed.  Rationale are stated as to why the An Thoi event 
does support a diagnosis of PTSD and why the other claimed 
stressors do not support such a diagnosis.  In contrast, the 
July 1999 diagnosis and the September 2004 letter do not 
indicate what, if any, inservice stressor supports the 
diagnosis or indicate that the claims folder was reviewed.  
Clinic notes from the VA Posttraumatic Clinic Team list a 
diagnosis of PTSD but do not provide a stated rationale for 
the diagnosis or relate it to any specific inservice 
stressors.  Nor do these notes indicate that the claims 
folder was reviewed.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
and diagnosis rendered in the November 2001 VA examination 
report is clearly more probative of the veteran's claimed 
PTSD than the other aforementioned diagnoses.  

Thus, this case turns on verification of the occurrence of 
the claimed stressor at the An Thoi base.  This stressor has 
not been verified by credible supporting evidence.  Save the 
veteran's own contentions and testimony, no evidence of 
record, including service personnel records and the U.S.S. 
Oxford command history for 1968, establishes that the veteran 
engaged in combat with the enemy or that the alleged stressor 
ever occurred.  The Board finds that service connection is 
not warranted for PTSD based on a lack of a verified 
inservice stressor. 

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, '....Where...VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.'  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
Id.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Navy Combat Action Ribbon, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.

Service Personnel records reveal that the veteran was issued 
the National Defense Service Medal, the Vietnam Service Medal 
with three stars and has been authorized to wear the Republic 
of Vietnam Campaign Medal with device.  He has not been 
awarded any of the combat citations that would establish that 
he engaged in combat with the enemy.  In support of his 
claim, the veteran points to a Meritorious Unit Commendation 
to the U.S.S. Oxford for participating in combat support 
operations from November 1965 to June 1969.  This award does 
not indicate that the U.S.S. Oxford engaged in combat with 
the enemy, and, even if it did, the time period is so general 
that the award would not establish that the veteran engaged 
in combat with the enemy.  Additionally, the veteran served 
as a postal clerk, a military occupational specialty not 
generally associated with combat.  

The Board is aware that combat awards and combat related 
military occupational specialties are not the only acceptable 
evidence that a veteran engaged in combat with the enemy.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  However, in this 
case, the record lacks any other evidence sufficient to 
establish that the veteran ever engaged in such combat.  
Indeed, while the U.S.S. Oxford's 1968 and 1969 command 
histories do state that the vessel operated in a combat zone, 
it is absent for any report of attacks upon the vessel, or of 
ever engaging the enemy.  Finally, the August 2005 U.S. Armed 
Services Center for Research of Unit Records report (CURR) 
was unable to verify the event the veteran alleges occurred 
at An Thoi.  

Evidence offered by the veteran to support the occurrence of 
the alleged An Thoi stressor consists only of his own direct 
and indirect reports.  The veteran seeks to support his 
account of the An Thoi incident with an e-mail from M.H., who 
states that he served with the veteran aboard the U.S.S. 
Oxford.  M.H. reports that while on liberty, the veteran told 
M.H. of "the incident he had was being caught up in a cross-
fire while delivering the classified mail to the plane".  
M.H.'s statement merely restates what the veteran told him 
and as such is not credible supporting evidence of the 
occurrence of the claimed An Thoi stressor.  As such, M.H.'s 
statement is insufficient to establish the occurrence of the 
claimed An Thoi stressor. 

The veteran also points to a statement in a July 2004 e-mail 
from R.H., another veteran who states that he remembers the 
veteran from service in Vietnam.  R.H. states that he 
remembers taking the veteran on a whale boat to pick up mail 
while docked at An Thoi.  This evidence merely confirms the 
assertion by the veteran that he delivered mail while at An 
Thoi, it does not mention the alleged Viet Cong attempted 
escape or rifle fire.  Thus, it simply is not supporting 
evidence of the occurrence of the An Thoi stressor. 

The veteran has also submitted copies of pages from a 
published book.  The indicated pages quote the veteran's 
account of the alleged incident at An Thoi.  Again, the 
ultimate source of this evidence is the veteran's own 
account, and as such it cannot establish the occurrence of 
the An Thoi stressor.  

Finally the claims folder contains a statement from a web 
site in which the author states that he saw the U.S.S. Oxford 
at Subic Bay, the Republic of the Phillipines.  This evidence 
is not relevant to this case as it does not mention An Thoi 
or any event involving an attempted escape by Viet Cong 
prisoners.  Moreover, the statement is dated June 1964 to 
June 1966, before the alleged occurrence of the veteran's 
claimed stressor.  

Evidence of record does contradict the veteran's account of 
the alleged An Thoi incident.  First, a CURR report, dated in 
August 2005, states that it could not verify the occurrence 
of any attempted escape of Viet Cong prisoners from an 
aircraft at An Thoi.  Second, the U.S.S. Oxford command 
histories for the years 1968 and 1969, including all the time 
that the veteran was assigned to the vessel, make no mention 
of the alleged event.  Thus, other than the veteran's own 
account, the evidence of record indicates that the claimed An 
Thoi stressor did not occur.  

As indicated above, the most probative medical evidence, the 
2001 VA examination, clearly stated that, of all the claimed 
stressors, only the alleged An Thoi incident could support 
the diagnosis of PTSD.  This diagnosis, thus, is based on the 
report of unverified stressor.  As to diagnoses of PTSD based 
on unverified stressors, the Court has held that the fact 
that a medical opinion was provided relating PTSD to events 
the veteran described in service does not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Without credible supporting evidence that 
the claimed An Thoi stressor actually occurred, the diagnosis 
of PTSD opined to be causally related to this claimed 
stressor is not supportable.

In this regard, the Board is not bound to accept PTSD 
diagnoses which are based on an unverified history of non-
combat related stressful incidents as related by the 
veteran."  Just because a physician or health care 
professional accepted appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In summary, the most probative medical evidence indicates 
that only the claimed stressor alleged to have occurred at An 
Thoi would be sufficient to support a diagnosis of service 
related PTSD.  The Board finds no credible supporting 
evidence to substantiate the occurrence of this stressor.  
Thus, the veteran's claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor. 38 
C.F.R. § 3.304(f).  Additionally, since the An Thoi stressor 
is unverified, the Board does not accept the service related 
PTSD diagnosis provided by the 2001 VA examination.  Given 
the reasons stated above, the Board must deny the veteran's 
claim for service connection for PTSD.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Service connection for PTSD is not warranted.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


